FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                           No. 1D20-17
                  _____________________________

WILLIE LAWRENCE ROBINSON,
JR.,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Escambia County.
Lacey Powell Clark, Judge.

                        September 22, 2021



KELSEY, J.

     A jury convicted Appellant of possession of a firearm or
ammunition by a convicted felon, and possession of marijuana. The
State advanced a constructive-possession theory of guilt. Evidence
showed that Appellant spent the night alone with a female friend
in a small bedroom containing a box of ammunition, eight
marijuana joints, and an assault-style firearm. All of these items
were in plain view: the marijuana in an ashtray on top of a TV
directly beside the bedroom door, the ammunition on the
windowsill directly over the head of the bed and within easy reach
from the bed, and the firearm in an open closet. Appellant’s driver’s
license was on the floor directly in front of the open closet and right
beside the TV stand, close to a pair of shoes. Appellant testified
that upon entering the room, he and his friend cleared off the bed
and then got in it. Both he and his friend testified they spent the
night in that room, which the woman who rented the house also
confirmed. Appellant testified that he had made similar use of the
house in the past, sometimes in that same room and sometimes in
other rooms.

     Appellant argues that the trial court erred in denying his
motion for judgment of acquittal. Our standard of review is de
novo. Jones v. State, 790 So. 2d 1194, 1196 (Fla. 1st DCA 2001) (en
banc). We must view the evidence in a light most favorable to the
State. Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). By moving
for a judgment of acquittal, Appellant is deemed to have admitted
both the facts established by the evidence and “every conclusion
favorable to the adverse party that a jury might fairly and
reasonably infer from the evidence.” Lynch v. State, 293 So. 2d 44,
45 (Fla. 1974). A trial court cannot grant judgment of acquittal
“unless the evidence is such that no view which the jury may
lawfully take of it favorable to the opposite party can be sustained
under the law.” Id.

     Appellant relies primarily on “mere visitor” cases holding that
a mere temporary visitor to a space occupied by others cannot be
deemed in constructive possession of firearms or contraband in
such a space. This is not such a case. The State presented evidence
from which the jury could conclude that the contraband items were
in plain view within the bedroom that Appellant and his friend
exclusively occupied for the night. The possibility that others
occupied the room on other nights is irrelevant. On these facts, the
governing analysis is not that of a “mere visitor” situation, but
rather is a plain-view/joint-occupancy question. See Brown v.
State, 428 So. 2d 250, 252 (Fla. 1983) (“We hold, therefore, that
joint occupancy, with or without ownership of the premises, where
contraband is discovered in plain view in the presence of the owner
or occupant is sufficient to support a conviction for constructive
possession.”), superseded by statute on other grounds, as explained
in Knight v. State, 186 So. 3d 1005, 1008 n.2 (Fla. 2016); see also
Jones v. State, 282 So. 3d 882, 884 (Fla. 1st DCA 2018)
(“Constructive possession exists where the defendant does not


                                 2
have physical possession of the contraband but knows of its
presence and can maintain dominion and control over it.”).

     Pictures in evidence demonstrated that the box of ammunition
was in plain view on the windowsill just a few inches directly above
the bed that Appellant and his friend “cleaned off” and on which
they then spent the night. Although Appellant disputed whether
the firearm was in plain view in the open closet a couple of feet
from Appellant’s driver’s license, as opposed to behind a basket,
the State presented a deputy’s testimony that the gun was in plain
view. The dispute was for the jury to resolve, and in any event
either the ammunition or the firearm could support the firearm
conviction. Evidence pictures also showed that the marijuana
(with its natural odor) was directly beside the door leading into the
bedroom. Appellant had to walk right by it at least to get in and
out; and given the small size of the room, he was within scant feet
of it the entire night. The evidence, viewed in a light most
favorable to the State, was legally sufficient to support the trial
court’s denial of Appellant’s motion for judgment of acquittal.

    AFFIRMED.

LEWIS and BILBREY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jessica J. Yeary, Public Defender, and Victor D. Holder, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and David Welch, Assistant
Attorney General, Tallahassee, for Appellee.




                                  3